Case 4:19-cv-00180-ALM-KPJ Document 217-1 Filed 03/31/20 Page 1 of 11 PageID #:
                                    5026




                              Exhibit 1
Case 4:19-cv-00180-ALM-KPJ Document 217-1 Filed 03/31/20 Page 2 of 11 PageID #:
                                    5027
Case 4:19-cv-00180-ALM-KPJ Document 217-1 Filed 03/31/20 Page 3 of 11 PageID #:
                                    5028
Case 4:19-cv-00180-ALM-KPJ Document 217-1 Filed 03/31/20 Page 4 of 11 PageID #:
                                    5029



                             Statement of Facts
                             Judicial Misconduct Complaint against
                               U.S. District Judge Richard J. Leon


 Background

         I am an attorney, and I represent Ed Butowsky in Ed Butowsky v. David Folkenflik,
 et al., Case No. 4:18-cv-442 (hereinafter “Folkenflik”), Edward Butowsky v. Michael
 Gottlieb, et al., Case No. 4:19-cv-00180 (hereinafter “Gottlieb”) and Edward Butowsky v.
 Douglas Wigdor, et al., Case No. 4:19-cv-00577 (hereinafter “Wigdor”), all of which are
 pending in the Eastern District of Texas. I expect to file a related case on Mr. Butowsky’s
 behalf in the same district within the next two months. Judge Richard J. Leon presides over
 Aaron Rich v. Edward Butowsky, et al., Case No. 1:18-cv-00681 (D.D.C.)(hereinafter
 “D.C. Case.”). All of the foregoing cases involve an overlapping question of fact, namely
 whether murdered Democratic National Committee (“DNC”) employee Seth Rich was
 responsible for leaking DNC emails to Wikileaks prior to his death in 2016.

        Mr. Butowsky was previously represented in the D.C. Case by Philip Harvey, and
 he is now represented by Eden Quainton. Mr. Quainton also represents Matt Couch, one of
 Mr. Butowsy’s co-defendants in the D.C. Case. Mr. Quainton and I confer frequently
 because of the related fact issues concerning Seth Rich. In the Gottlieb case, Mr. Butowsky
 sued the lawyers representing Mr. Rich in the D.C. Case based on defamatory statements
 they made during interviews with CNN, Yahoo!News, and Vox. See Third Amended
 Complaint (Gottlieb) (hereinafter “TAC” and available at http://lawflog.com/wp-
 content/uploads/2020/03/2020.03.11-Third-Amended-Complaint-stamped.pdf).              Those
 defendants are Michael Gottlieb, Meryl Governski, and Boies Schiller Flexner LLP (“BSF
 Defendants”).

 Ex parte communications and other bias

       While Mr. Harvey was representing Mr. Butowsky and while Mr. Couch was
 proceeding pro se in the D.C. Case, Mr. Harvey informed me about troubling ex parte
 communications that occurred in the absence of Mr. Couch. Immediately prior to a July
 31, 2019 hearing that was to include Mr. Couch, Judge Leon met with Mr. Harvey and
 Michael Gottlieb, counsel for the plaintiff, but without Mr. Couch. As he is prone to do,
 Judge Leon conducted the meeting in his chambers without preserving a record.
 Nonetheless, Judge Leon discussed and resolved substantive discovery matters in the
 absence of Mr. Couch, according to Mr. Harvey. This led to considerable prejudice against
 Mr. Couch:
Case 4:19-cv-00180-ALM-KPJ Document 217-1 Filed 03/31/20 Page 5 of 11 PageID #:
                                    5030




       [A]t the end of July, Plaintiff obtained an order from this Court to compel
       compliance with discovery when Plaintiff had not provided Mr. Couch with an
       opportunity to respond to the motion. See Dkt. 76. It is axiomatic that a defendant
       should have an opportunity to be heard before an order is taken against him.
       Mathews v. Eldridge, 424 U.S. 319, 333 (1976). Mr. Couch subsequently learned
       that counsel for Plaintiff and counsel for Mr. Butowsky had participated in an ex
       parte hearing in the Court’s chambers during which the Court reached its decision
       on the discovery motions. Couch Decl. at ¶ 5. It appears no effort was made to
       inform the Court that Mr. Couch had not yet had an opportunity to respond to the
       motion concerning him. Id. Under these circumstances, Mr. Couch cannot possibly
       have waived his rights. C.I.T. Corp. v. Carl, 85 F.2d 809, 811 (D.C. Cir. 1936)
       (“Waiver requires intentional relinquishment of a known right.”)(internal quotation
       omitted).

 Opposition to Plaintiff’s Motion to Compel (D.C. Case) 13 (Doc. No. 120). Mr. Couch’s
 supporting declaration reads in relevant part as follows:

       On July 31, 2019, I participated telephonically in a hearing in this matter in which
       the Court advised me of its decision to grant Plaintiff’s motion to responses to
       discovery requests. I subsequently learned that counsel for Plaintiff and counsel for
       Mr. Butowsky had participated in an ex parte hearing in the Court’s chambers
       during which the Court reached its decision on the discovery motions. It appears no
       effort was made to inform the Court that I had not yet had an opportunity to respond.

 Declaration of Matthew Couch (D.C. Case) 3 (Doc. No. 120-5). It’s bad enough that Judge
 Leon would hold an ex parte meeting in his chambers prior to the hearing, and that he
 would do so without a record. It’s worse that he would rule against Mr. Couch in that ex
 parte meeting without any input from Mr. Couch (rather than stepping outside his
 chambers and conducting the hearing with Mr. Couch). It’s worse still that, after the
 impropriety was brought to his attention, he continued to allow the ex parte
 communications to taint the D.C. Case.

         After Mr. Quainton filed the foregoing opposition on January 17, 2020, Judge Leon
 stated in chambers that he was denying Mr. Couch’s claim of reporter’s privilege at least
 in part because Mr. Couch waived his objections by failing to respond to the Plaintiff’s
 earlier motion to compel. Recall, however, that Judge Leon ruled on that motion during
 the ex parte meeting without any input from Mr. Couch, and prior to the time that Mr.
 Couch had an opportunity to file a written response. Accordingly, he could not have
 waived anything. These points were brought to Judge Leon’s attention in the January 17,
Case 4:19-cv-00180-ALM-KPJ Document 217-1 Filed 03/31/20 Page 6 of 11 PageID #:
                                    5031


 2020 opposition, but he shrugged them off. As usual, the in-chambers meeting was
 conducted without a record.

         Judge Leon has expressed considerable disdain for Mr. Couch and has referred to
 him as an “Arkansas couch potato” for no apparent reason, according to Mr. Quainton. 1
 Once again, Judge Leon made these comments in chambers without a record. After the ex
 parte meeting described above, Judge Leon went back on the record and prohibited Mr.
 Couch from taking any depositions without permission from the court. I am not aware of
 any authority that allows a judge to discriminate against a litigant solely because that
 litigant is representing himself. Even now, after retaining Mr. Quainton, Mr. Couch has
 been arbitrarily limited to three depositions, whereas the other parties are permitted five
 depositions. Unlike the other parties, Mr. Couch was required to seek prior permission for
 those depositions, even after he was represented by counsel. For the reasons discussed
 below, it appears that Judge Leon severely restricted discovery in the D.C. Case for the
 purpose of protecting his friend, John Podesta, as well as the related interests of the BSF
 Defendants.

 Interference with Texas case

       For eight months now, Judge Leon has been interfering with Gottlieb, the Texas
 case wherein Mr. Butowsky is asserting defamation claims against the BSF Defendants.
 On March 24, 2020, Counsel for the BSF Defendants relayed the following message from
 Judge Leon to the U.S. District Court in Texas:

       On March 19, 2020, Judge Richard Leon held a telephonic status conference during
       which he inquired about the status of this lawsuit. After Mr. Gottlieb explained the
       accelerated schedule that this Court has put into place, (Dkt. 206), Judge Leon
       instructed the BSF Defendants to inform this Court that he cannot delay any longer
       and intends to grant the anti-suit injunction motion on March 30, 2020, which is just
       over one year since the Motion was filed on March, 26, 2019. See D.C. Lawsuit, Dkt.
       58. Judge Leon has urged Plaintiff Edward Butowsky to dismiss this case against the
       BSF Defendants to avoid the need for an anti-suit injunction since July 31, 2019, as
       BSF Defendants alerted this Court on August 14, 2019. See Dkt. 105 at 19-20. In the
       nearly eight months since, Mr. Butowsky has rejected Judge Leon’s recommendation



 1
   I did not seek Mr. Quainton’s permission before relaying this information to the Judicial
 Council because, frankly, I want to protect him (as well as Mr. Butowsky and Mr. Couch) from
 retaliation should Judge Leon see this document. To be clear, Mr. Quainton had no role in this
 judicial complaint, so Judge Leon should direct his ire at me and me alone.
Case 4:19-cv-00180-ALM-KPJ Document 217-1 Filed 03/31/20 Page 7 of 11 PageID #:
                                    5032


       by continuing to press this litigation and forcing the First-Filed Court to act to protect
       its jurisdiction.

 Defendants Gottlieb, Governski, and Boies Schiller Flexner LLP Reply in Support of
 Motion to Dismiss for Lack of Personal Jurisdiction (Gottlieb) 1 (available at
 http://lawflog.com/wp-content/uploads/2020/03/2020.03.24-Gottlieb-reply-ISO-MTD-
 jurisdiction.pdf). In reality, Judge Leon’s “recommendation” had nothing to do with
 protecting his court’s jurisdiction, but it appears to have everything to do with protecting
 the BSF Defendants from liability.

        If Judge Leon had issued an anti-suit injunction against Gottlieb or even encouraged
 the Texas court to transfer or stay the case, then I would not be filing this complaint.
 Instead, he has spent eight months trying to pressure Mr. Butowsky to dismiss his claims
 outright. If dismissed, the claims would be time-barred, and that seems to be Judge Leon’s
 objective. He cannot identify any legal deficiency in the Texas claims, yet he has repeatedly
 told Mr. Harvey and Mr. Quainton that he wants Mr. Butowsky to dismiss the claims, and
 now he is telling the Texas court that he wants it to dismiss the claims. That’s a bridge too
 far.

        The excerpt above indicates that the BSF Defendants and their counsel are now
 serving as spokesmen and advocates for Judge Leon in the Texas case. Worse, they are
 acting in that role at his behest. Consider the following filed by the BSF Defendants in the
 Texas court on March 4, 2020:

        [On March 3, 2020], Judge Richard Leon of the First-Filed Court held a status
        conference in the underlying matter, Rich v. Butowsky et al, No. 18-681 (RJL)
        (D.D.C.). Plaintiff Aaron Rich’s motion seeking an anti-suit injunction enjoining
        Defendant Butowsky’s litigation against the BSF Defendants in this case remains
        pending. Id. Dkt. 52. During the status conference, Judge Leon expressed concern
        that this Court had not yet issued a ruling on the pending motions to dismiss, stated
        the view that the First-Filed Court had been patient allowing the overlapping
        litigation before this Court some time to be resolved, but that the First-Filed Court
        was disinclined to permit this litigation, which is interfering with the First-Filed
        Court’s jurisdiction, to continue. Judge Leon stated that he had never before granted
        an anti-suit injunction, but he believed he would be forced to do so if this matter is
        not resolved promptly. Judge Leon asked Defendant Michael J. Gottlieb, who was
        arguing on behalf of the Plaintiff in that case, to inform this Court that he was on
        the precipice of enjoining this lawsuit based upon the BSF Defendants’ motion for
        an anti-suit injunction. After Defendant Gottlieb explained that this Court was
        holding a status conference at exactly the same time, Judge Leon ordered the parties
Case 4:19-cv-00180-ALM-KPJ Document 217-1 Filed 03/31/20 Page 8 of 11 PageID #:
                                    5033


        before him to provide an update on this lawsuit on March 17, 2020. Judge Leon’s
        guidance confirms the view he first articulated seven months ago, when he
        expressed concern about the substantial overlap between the First-Filed suit and this
        one, opined that “the simplest solution” is for this Court to dismiss the case as to the
        BSF Defendants, and admonished Plaintiff’s former counsel in the First-Filed
        Lawsuit, stating that “I would strongly recommend that you talk to your client, while
        proceeding on this track here, the wisdom of agreeing to the motion to dismiss the
        suit against the lawyers for Boies Schiller down there.” Dkt. 75 at 20-21.

 Notice of Supplemental Authority by Defendants Gottlieb, Governski, and Boies Schiller
 Flexner LLP (“Gottlieb”) 2-3 (emphasis added)(available at http://lawflog.com/wp-
 content/uploads/2020/03/2020.03.04-Supplemental-authority.pdf). On March 12, 2020,
 the BSF Defendants filed a transcript excerpt (available at http://lawflog.com/wp-
 content/uploads/2020/03/2020.03.12-Exhibit-1-Transcript-excerpt.pdf) confirming that
 they were acting at Judge Leon’s behest. The Texas court is, however, quite capable of
 deciding on its own whether Mr. Butowsky stated a claim or established personal
 jurisdiction in Texas. The Texas court does not need Judge Leon’s “guidance,” and neither
 do I.

         Judge Leon’s continued insistence on outright dismissal (an outcome that he cannot
 produce on his own) and his message to the Texas court that it needs to dismiss the claims
 “or else” both add to the appearance of bias. Instead of protecting the jurisdiction of his
 court via an anti-suit injunction, it appears that Judge Leon is doing a favor for the BSF
 Defendants by trying to protect them from liability. Significantly, discovery in the D.C.
 Case ended on March 27, 2020, see March 20, 2020 Order (D.C. Case) (available at
 http://lawflog.com/wp-content/uploads/2020/03/2020.03.20-Discovery-order.pdf)
 whereas the Texas court stayed discovery in Gottlieb and has not yet entered a scheduling
 order. Accordingly, there is virtually no chance of conflicting discovery at this point, and
 virtually no chance that the Texas case will establish res judicata or collateral estoppel
 before the D.C. Case goes to trial. Judge Leon can claim that he is acting to prevent
 interference from the Texas case, but that claim rings hollow.

 Protecting John Podesta

         On or about February 10, 2020, I informed bloggers Jim and Joe Hoft that Mr.
 Couch was considering a motion to recuse Judge Leon for bias. I further informed the Hofts
 that Judge Leon was a longtime friend of John Podesta, and that Mr. Podesta could have a
 significant interest in the outcome of the D.C. Case. On February 11, 2020, Jim Hoft posted
 an article referencing Judge Leon’s longstanding friendship with Mr. Podesta, and he
Case 4:19-cv-00180-ALM-KPJ Document 217-1 Filed 03/31/20 Page 9 of 11 PageID #:
                                    5034


 expressed dismay that Judge Leon refused a joint request from all parties in Case No. 1:18-
 cv-00681:

        In a bizarre twist, Aaron Rich and the defendants JOINTLY asked Judge Leon to
        help arrange the deposition of Julian Assange in England.

        Julian Assange is the main source who can testify how Wikileaks obtained the
        Podesta emails during the 2016 election.

        But in a weird twist, according to our sources, Judge Leon arbitrarily refused the
        request — even though BOTH PARTIES requested the deposition.

        This is unheard of! It is unique in a situation where ALL PARTIES agree that they
        need the testimony of a particular witness, but the judge blocks it WITHOUT
        EXPLANATION!

 https://www.thegatewaypundit.com/2020/02/must-read-seth-rich-family-and-defendants-
 request-testimony-from-julian-assange-but-podesta-linked-judge-richard-leon-refuses/. In
 fact, all of the parties had asked Judge Leon to issue letters rogatory for the deposition of
 Mr. Assange, the founder of Wikileaks, and all of the parties told Judge Leon that Mr.
 Assange’s testimony was "critical, necessary and relevant." Furthermore, Judge Leon
 denied the request without any explanation, see January 24, 2020 Order (D.C. Case)(Doc.
 No. 133), just as Mr. Hoft wrote. That is very suspicious indeed, because Julian Assange
 is in the best position to know who sent DNC emails to Julian Assange.

         According to Mr. Quainton, Judge Leon brought a copy of the foregoing blogpost
 to a subsequent conference, accused the defendants (i.e., Mr. Butowsky and Mr. Couch) of
 making “comments that are ridiculous and inaccurate and not productive, and which could
 maybe some day impact on a jury pool in this case” and threatened to issue a gag order
 against the defendants. See Transcript Excerpt available at http://lawflog.com/wp-
 content/uploads/2020/03/2020.03.12-Exhibit-1-Transcript-excerpt.pdf). This was an
 overreaction, and a telling one. For starters, the defendants did not make any comments to
 the The Gateway Pundit (or any other media) about Judge Leon. I did. Specifically, I spoke
 with Mr. Couch and Mr. Quainton and then relayed information to the Hofts (without first
 asking permission). I would challenge Judge Leon to identify what “comments” were
 “ridiculous and inaccurate and not productive,” because everything in the blog post is
 accurate, including the fact that Judge Leon and John Podesta are longtime friends. See,
 e.g., Sherri Dalphonse, “6 Friendships That Prove Washington’s Not Totally Polarized,”
 March 18, 2016 Washingtonian (https://www.washingtonian.com/2016/03/18/6-
 friendships-that-prove-washington-dc-is-not-totally-polarized/). They have long co-taught
 a class together at Georgetown University Law School. See Hamza Shaban and Brian Fung,
Case 4:19-cv-00180-ALM-KPJ Document 217-1 Filed 03/31/20 Page 10 of 11 PageID #:
                                     5035


 “Meet the judge overseeing the trial to block AT&T’s merger with Time Warner,”
 December 7, 2017 Washington Post (https://www.washingtonpost.com/news/the-
 switch/wp/2017/12/07/meet-the-judge-overseeing-the-trial-to-block-atts-merger-with-
 time-warner/).

        Now, contrast Judge Leon’s reaction to the blog post with his reaction to a string of
 defamatory statements that the BSF Defendants have made in multiple interviews with
 national media organizations. The BSF Defendants openly discussed the D.C. Case and, in
 the process, made very defamatory allegations about Mr. Butowsky and Mr. Couch, see
 TAC 31, 35-36, ¶¶65, 68, 70-71, and they continued making such statements after the D.C.
 case was filed, id. at 35-36, ¶¶68 and 70-71, yet Judge Leon has never expressed a
 smidgeon of concern that such statements might taint the jury pool.

          Judge Leon was fully aware of some of these defamatory statements because they
 are part of the pleadings in Gottlieb. Id. at 31, 35-36, ¶¶65, 68, 70-71. In turn, Judge Leon
 was fully aware of the Gottlieb pleadings no later than March 26, 2019, because that’s
 when the BSF Defendants asked Judge Leon to enjoin the defamation claims that Mr.
 Butowsky was asserting against them. See Plaintiff’s Memorandum in Support of
 Plaintiff’s Motion for Anti-Suit Injunction (D.C. Case)(Doc. No. 52-1). On one hand, the
 BSF lawyers smeared Mr. Butowsky and Mr. Couch in national media, and Judge Leon
 did not express the slightest concern about a tainted jury pool – he instead inserted himself
 into the Texas case to protect the BSF Defendants. On the other hand, Judge Leon
 immediately threatened a gag order when a single blog post discussed his connections to
 Mr. Podesta. Why the double standard? Judge Leon’s longstanding friendship with Mr.
 Podesta is well documented, so it’s difficult to understand how the jury pool could be
 tainted by a blog post that mentions these well-known facts. Likewise, it’s hard to imagine
 how a jury pool could be tainted by a blog post that mentions a matter of public record,
 i.e., that Judge Leon blocked the deposition of Mr. Assange (but without giving a reason).

        As the Judicial Council probably knows, the Seth Rich story is inextricably linked
 with Robert Mueller’s investigation into whether the Trump Administration “colluded”
 with Russa, see, generally, TAC, and even now Mr. Podesta is deeply invested in
 preserving the “Russia collusion” hoax. See Shane Croucher, “Russia 'Getting Ready' to
 hack 2020 Election, warns Ex-Clinton Campaign Chairman John Podesta,” February 26,
 2019 Newsweek, https://www.newsweek.com/russia-hack-2020-election-podesta-trump-
 1343783. Furthermore, it appears that Mr. Podesta was one of the engineers behind the
 “Russia collusion” hoax, see, e.g., Jim Hoft, “2015 Email to John Podesta Reveals Plot to
 ‘Slaughter Trump’ by Linking Him to Putin and Russia,” April 22, 2019 The Gateway
 Pundit, https://www.thegatewaypundit.com/2019/04/john-podesta-email. By blocking the
 deposition of Julian Assange and baselessly threatening a gag order, Judge Leon has
Case 4:19-cv-00180-ALM-KPJ Document 217-1 Filed 03/31/20 Page 11 of 11 PageID #:
                                     5036


 created a strong appearance that he is trying to protect his friend (and perhaps himself) at
 the expense of the parties, all of whom agreed that Mr. Assange’s deposition was "critical,
 necessary and relevant." Mr. Assange could not only settle the question of who provided
 DNC emails to Wikileaks, he could also blow a hole in Mr. Podesta’s narrative that
 Russians stole the DNC emails as well as Mr. Podesta’s emails. It thus appears that Judge
 Leon is blocking the Assange deposition for personal reasons.

 Conclusion

        Judge Leon has created multiple appearances of impropriety in violation of Judicial
 Canon 2, and he has repeatedly demonstrated bias in violation of Judicial Canon 3. In
 particular, Judge Leon violated Judicial Canon 3(A)(4) by initiating and engaging in
 improper ex parte communications.
